Exhibit 10.1

 

PROMISSORY NOTE

 

Borrower:

 

Agel Enterprises, Inc.

2174 W. Grove Parkway

Pleasant Grove, UT 84062

 

Lender:

 

Tamala L. Longaberger

1 Miranova Place

Apt. 1425

Columbus, OH

 

Borrower promises to pay Lender, or order, the principal amount of EIGHT HUNDRED
THOUSAND AND 00/100 Dollars ($800,000.00) in lawful money of the United States
of America, together with interest on the unpaid principal balance beginning on
July 11, 2014, until paid in full.

 

1.                                      Interest Rate, Default Interest Rate,
Late Fees.  The interest rate on this Note shall be TEN PERCENT (10%) per
annum.  Interest shall accrue from the date of the Note and shall be computed on
the basis of a 365 or 366 day year, as the case may be, and the actual number of
days elapsed during the period for which such interest is payable.  In the event
that any provision of this Note is in default the interest rate shall remain
unchanged.

 

2.                                      Payment of Principal and Interest.  The
payment terms of the Note are as follows:

 

a.                                      Interest payments of all accrued
interest on the then outstanding principal amount due under this Note shall be
made on at the term of the note.

 

b.                                      The balance of all principal and accrued
interest shall be paid not later than July 11, 2015 (“Maturity Date”).  Borrower
will pay Lender at Lender’s address shown above.

 

3.                                      Prepayments.  Borrower may prepay this
Note in whole or in part at any time, of from time to time, without notice,
premium, charge, or penalty.  Prepayment on this Note shall be applied first to
accrued and unpaid interest to the date of such prepayment, next to expenses for
which Lender is due to be reimbursed under the terms of this Note, and then to
the unpaid principal balance hereof.

 

4.                                      Default.

 

a.                                      Each of the following shall constitute
an event of default under this Note:

 

1)             Borrower fails to make any payment or cure and late payment when
due under this Note.

2)    Borrower fails to comply with or to perform any other term, obligation,
covenant or condition contained in this Note or in any of the related documents
or to comply with or to perform any term, obligation, covenant or condition
contained in any other agreement between Lender and Borrower.

3)    Borrower defaults under the loan, extension of credit, security agreement,
purchase or sales agreement, or any other agreement, in favor of any other
creditor or person that may materially affect any of Borrower’s property or

 

1

--------------------------------------------------------------------------------


 

Borrower’s ability to repay this Note or perform Borrower’s obligations under
this Note or any of the related documents.

4)    Any warranty, representation or statement made or furnished to Lender by
Borrower or on Borrower’s behalf under this Note or the related documents is
false or misleading in any material respect, either now or at the time made or
furnished or becomes false or misleading at any time thereafter.

5)    The insolvency of Borrower, the appointment of a receiver for any part of
Borrower’s property, any assignment for the benefit of creditors, any type of
creditor workout, or the commencement of any proceeding under any bankruptcy or
insolvency laws by or against Borrower.

6)    Commencement of foreclosure or forfeiture proceedings, whether by judicial
proceeding, self-help, repossession or any other method, by any creditor of
Borrower or by any governmental agency against any collateral securing the loan
evidenced by this Note.  This Event of Default shall not apply if there is a
good faith dispute by Borrower as to the validity or reasonableness of the claim
which is the basis of the creditor or forfeiture proceeding and if Borrower
gives Lender written notice of the creditor or forfeiture proceeding and
deposits with Lender monies or a surety bond for the creditor or forfeiture
proceeding, in an amount determined by Lender, in its sole discretion, as being
an adequate reserve or bond for the dispute.

 

b.                                      If any default other than a default in
payment is curable and if Borrower has not been given a notice of a breach of
the same provision of this Note within the preceding twelve (12) months, it may
be cured (and no event of default will have occurred) if Borrower, after
receiving written notice from Lender demanding cure of such default; (1) cures
the default within fifteen (30) days; or (2) if the cure requires more than
thirty (30) days, immediately initiates steps which Lender deems in Lender’s
sole discretion to be sufficient to cure the default and thereafter continues
and completes all reasonable and necessary steps sufficient to produce
compliance as soon as reasonably practical.

 

5.                                      Lender’s Remedies.  Upon default, Lender
may declare the entire unpaid principal balance on this Note and all accrued
unpaid interest immediately due, and the Borrower will pay that amount.

 

6.                                      Attorneys’ Fees; Expenses.  Lender may
hire or pay someone else to help collect this Note, if Borrower does not pay. 
Borrower may be required pay Lender that amount.  This includes Lender’s
reasonable attorneys’ fees and Lender’s legal expenses, whether or not there is
a lawsuit, including without limitations all reasonable attorneys’ fees and
legal expenses for bankruptcy proceedings (including efforts to modify or vacate
any automatic stay or injunction), and appeals.  Borrower may also be required
to pay any court costs, in addition to all other sums provided by law.  Both
Borrower and Lender agree that the prevailing party shall be entitled to
attorney fees, cost and expenses in connection with in any legal proceedings
arising out of this note.

 

2

--------------------------------------------------------------------------------


 

7.                                      Assignment of Note.  The obligation and
rights under this Note may not be delegated or assigned.

 

8.                                      Governing Law.  The provisions of this
Note shall be interpreted and governed by the laws of the State of Texas.

 

9.                                      Guarantee.  This note is guaranteed by
CVSL Inc.

 

10.                               General Provisions.  Borrower hereby
(a) waives presentment for payment, protest, demand and notice of dishonor and
nonpayment of this Note and all other requirements necessary to hold Borrower
liable hereunder and (b) consents to any and all extensions of time, renewals,
waivers or modifications that may be granted by Lender with respect to the
payment or other provisions of this Note.

 

(Remainder of page intentionally blank)

 

3

--------------------------------------------------------------------------------


 

 

Borrower:

 

Agel Enterprises, Inc.

 

 

 

 

 

By:

/s/ Russ Mack

 

Title:

Russ Mack, Vice President

 

 

 

 

Lender:

 

 

 

 

 

By:

/s/ Tamala L. Longaberger

 

Tamala L. Longaberger

 

 

 

 

 

Guarantor:

 

 

 

By:

/s/ Kelly L. Kittrell, as Chief Financial Officer

 

CVSL Inc.

 

 

4

--------------------------------------------------------------------------------